DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed December 22, 2021.
REASONS FOR ALLOWANCE
2.	Claims 17-32 are allowable over the references of record for at least the following reasons:
	Claim 17: wherein a longitudinal region of the injector is surrounded by the pre-combustion chamber.  
	The closest prior art is the Engineer reference.  The Engineer reference fails to disclose all of the features of the amended independent claim.  Furthermore, modifying the Engineer reference to arrive at the language of the amended independent claim would result in the Engineer reference being inoperable for its intended purpose.  In the Engineer reference, positioning the pre-chambers around the circumference of the cylinder block creates a certain flame profile when injecting the fuel through injector.  Modifying the Engineer reference so the pre-chamber surrounded a longitudinal region of the pre-chamber would alter this flame profile and therefore the principle of operation of the invention.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747